        Case 5:21-cv-00515-BLF Document 47 Filed 04/30/21 Page 1 of 3



 1   MARK W. ROBERTSON (S.B. #200220)
     mrobertson@omm.com
 2   O’MELVENY & MYERS LLP
     7 Times Square
 3   New York, NY 10036
     Telephone: (212) 326-2000
 4
     Facsimile: (212) 326-2061
 5
     KELLY WOOD (S.B. #267518)
 6   kwood@omm.com
     O’MELVENY & MYERS LLP
 7   610 Newport Center Drive, 17th Floor
     Newport Beach, CA 92660
 8   Telephone: (949) 823 6900
     Facsimile: (949) 823 6994
 9
     Attorneys for Defendant
10   American Airlines, Inc.
11

12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14
     ROBERT KINCHELOE, VONNA RUDINE,                       Case No.: 5:21-cv-00515-BLF
15   SANDRA CHRISTAFFERSON, individually
     and on behalf of other similarly situated persons,    DEFENDANT AMERICAN AIRLINES,
16                                                         INC.’S RESPONSE AND STATEMENT
                                                           OF NON-OPPOSITION TO
17                          Plaintiffs,                    PLAINTIFFS’ MOTION FOR
                                                           CONDITIONAL CERTIFICATION OF
18          v.
                                                           COLLECTIVE ACTION CLAIM
19   AMERICAN AIRLINES, INC.,                              PURSUANT TO 29 U.S.C. § 626(B) AND
                                                           29 U.S.C. § 216(B)
20                          Defendant.
                                                           Date:      July 22, 2021
21                                                         Time:      9:00 a.m.
                                                           Crtrm.     3
22                                                         Judge:     Hon. Beth Labson Freeman

23

24

25

26

27
                                                     -1-
28                                                           RESPONSE AND STATEMENT OF NON-OPP.
                                                                   TO MOT. FOR CONDITIONAL CERT.
                                                                                 5:21-CV-00515-BLF
        Case 5:21-cv-00515-BLF Document 47 Filed 04/30/21 Page 2 of 3



 1          Defendant American Airlines, Inc. (“American”) does not oppose Plaintiffs’ Motion for
 2   Conditional Certification of Collective Action Claim (the “Motion”), except as to Plaintiffs’
 3   notice, which Plaintiffs reference in their Motion but do not attach as an exhibit. As to the notice,
 4   American requests that the Court either (1) permit American to file an opposition to object and/or
 5   request changes to the notice if necessary once Plaintiffs file it, or (2) require the parties to meet
 6   and confer as to the substance and form of the notice.
 7          American expressly reserves all arguments in opposition to ultimately maintaining this
 8   action as a class, collective, or representative action, and as to the merits of Plaintiffs’ claim and
 9   their allegations in their First Amended Complaint. American also expressly reserves its rights to
10   raise any appropriate challenges to conditional certification under the Fifth Circuit standard if this
11   action is transferred to Texas, and if not, to move for decertification of this matter at the
12   appropriate time, in accordance with the two-step process outlined by the Ninth Circuit and this
13   Court. See Campbell v. City of Los Angeles, 903 F.3d 1090, 1117-18 (9th Cir. 2018); Heath v.
14   Google Inc., 215 F. Supp. 3d 844, 859 (N.D. Cal. Oct. 5, 2016).
15
            Dated: April 30, 2021                           O’MELVENY & MYERS LLP
16                                                          MARK W. ROBERTSON
                                                            KELLY WOOD
17

18                                                          By: /s/ Mark W. Robertson
                                                                Mark W. Robertson
19
                                                          Attorneys for Defendant
20                                                        American Airlines, Inc.
21

22

23

24

25

26

27

28                                                    -2-
                                                              RESPONSE AND STATEMENT OF NON-OPP.
                                                                    TO MOT. FOR CONDITIONAL CERT.
                                                                                  5:21-CV-00515-BLF
        Case 5:21-cv-00515-BLF Document 47 Filed 04/30/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I, Mark W. Robertson, hereby certify that on April 30, 2021, I electronically filed the
 3
     foregoing document using the CM/ECF system, which will send notification of such filing to all
 4
     registered participants.
 5

 6                                                /s/ Mark W. Robertson
                                                  Mark W. Robertson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  -3-
                                                           RESPONSE AND STATEMENT OF NON-OPP.
                                                                 TO MOT. FOR CONDITIONAL CERT.
                                                                               5:21-CV-00515-BLF
